Citation Nr: 0924750	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  05-09 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

During the course of the current appeal, service connection 
was granted for posttraumatic stress disorder (PTSD) for 
which a 50 percent rating is assigned.

In July 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge; a 
transcript is of record.  Tr. 



FINDINGS OF FACT

1.  The aggregate evidence including medical opinion 
preponderates against a finding that the Veteran developed 
defective hearing as a result of service.

2.  Credible evidence raises a doubt as to whether the 
Veteran developed tinnitus in and/or as a result of service.


CONCLUSIONS OF LAW

1.  Defective hearing was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1131, 1137, 1153 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2008).

2.  Giving the benefit of the doubt to the Veteran, his 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Appeals for 
Veterans Claims, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).

As regards the Vazquez case, the notifications to the Veteran 
were entirely adequate to inform him, or any reasonable 
person for that matter, of what was required, and that he 
needed to provide evidence with regard to how his 
disabilities affect him in everyday, daily life.  There is no 
prejudicial error either alleged or shown. 

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II. General Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303(a), 3.304 (2008).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).   In general, lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.  And while 
the Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); however, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).


Defective Hearing
Special Criteria, Factual Background and Analysis

Service connection for a neurological disorder (to include 
sensorineural hearing loss and/or tinnitus) may also be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The absence of in-service evidence of hearing loss need not 
be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. § 
3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2003).

Service records reveal that the Veteran's military 
occupational specialty (MOS) was in motor transportation.  He 
also received training as both a light and a heavy vehicle 
driver.  He spent more than a year in Vietnam (shown in his 
201 file as from September 16, 1970 to October 6, 1971) and 
qualified in both the M-14 and M-16 rifles.  One in-service 
clinical report showed that he had been a construction worker 
prior to service.  

The Veteran has described numerous circumstances while in 
service when he was exposed to significant acoustic trauma 
including exposure to firing of large caliber weapons.  The 
Board finds these assertions to be likely and thus credible.

On the Veteran's entrance examination in March 1969, he was 
noted to have bilateral scaring of both tympanic membranes 
but the remainder of the drums looked "very good" and he 
was reported to be "asymptomatic".  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
10
--
0
LEFT
-5
-5
0
--
35

There are no reported complaints or findings of either 
hearing loss or tinnitus in service treatment records.

On the separation examination in October 1971, on the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
--
10
LEFT
-5
-5
0
--
30

After discharge from service, the Veteran worked at a saddle 
manufacturer and as a machinist for approximately twenty 
years.  More recently he has worked part time as a pressure 
cleaner.

Review of the record shows that in April 2008, the Veteran 
was afforded a VA audiological examination.  During the 
examination, the Veteran informed the examiner that he was 
exposed to loud noises while on active duty and during his 
civilian job as a machinist.  When asked if he used hearing 
protection during his employment as a machinist, the Veteran 
was noted as stating "sometimes."  (He has since clarified 
that statement as to the circumstances when he is required to 
wear them versus when he is not).  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
45
70
LEFT
20
20
30
85
85

Speech audiometry, word reception was documented at 96 
percent bilaterally.  The audiologist opined that while he 
now has a hearing loss, he did not have such a loss in 
service; and that while the current loss is consistent with 
noise exposure, he had had as much or more exposure since 
service than during service, and that these findings 
suggested that the hearing loss was not related to military 
service.

Pursuant to the Board's remand, the audiologist reviewed the 
earlier examination in December 2008, and concluded that it 
was not likely that his current hearing loss was due to 
service.

In assessing the Veteran's claim with regard to defective 
hearing, the Board notes, as has been pointed out by recent 
audiological examination, that the hearing acuity he 
demonstrated at entrance into service as virtually identical 
to that he demonstrated at separation, and in fact was 
slightly better on the latter test. Thus, while he may well 
have been exposed to in-service acoustic trauma, he had no 
identifiable chronic residuals thereof on clinical testing at 
separation.  Moreover, there was also no clinical evidence of 
chronic hearing loss for decades after service.  He was also 
exposed to acoustic trauma after service.  And while he is 
entitled to provide his observations that he had hearing loss 
and he thinks it was due to service, he is not qualified to 
either provide a diagnosis or nexus opinion; and his lay 
opinion is outweighed by the finite clinical findings of 
record.  Furthermore, a qualified audiologist has credibly 
opined that his hearing loss is more likely due to the post-
service exposure than anything in service.  The Board 
concurs.  The evidence in that regard is not equivocal and a 
doubt is not raised to be resolved in his favor.

Tinnitus
Special Criteria, Factual Background and Analysis

As noted in citations above, while it is well established 
that while someone who is a layperson is not considered 
capable of opining on matters requiring medical knowledge, 
they are permitted to provide observations.  However, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The Court has specifically held that tinnitus is a condition 
which is capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran has claimed that he developed tinnitus in service 
immediately after exposure to a specific large gun, and that 
he has had it in varying degrees ever since.  Tinnitus is now 
diagnosed.  And it is recognized that an audiologist has 
concluded that the Veteran's tinnitus is probably not due to 
service.

However, the practical adjudicative situation with regard to 
his tinnitus is somewhat different from that of his hearing 
loss.  In the case of his hearing loss, the negative 
conclusion by the Board is based in part on his negative 
clinical findings when comparing entrance with separation 
examinations, a fact which is supported by the comparative 
credibility of qualified versus unqualified observations and 
opinions. 

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals for Veterans Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Tinnitus was not specifically noted in the Veteran's service 
treatment records.  However, as identified above, the Veteran 
was exposed in service to significant acoustic trauma in 
combat in Vietnam.  By his own statement, the Veteran has 
experienced ongoing problems with tinnitus, initially 
periodic and now constant, for more than 3 decades.  He has 
credibly testified to that effect, and the history has been 
repeated in various clinical settings on several occasions.

There is sufficient evidence to show the manifestations of 
tinnitus beginning in service, as the Veteran is competent to 
report his own symptoms and as the circumstances of its 
incurrence in service are consistent with his military record 
including combat, noise exposure and history.  See Charles v. 
Principi, and Washington v. Nicholson, op, cit.

The Board finds that, although the evidence does not clearly 
preponderate in favor of the claim, there is reasonable doubt 
as to whether it is sufficient to grant service connection 
for tinnitus under 38 C.F.R. § 3.303(d).  Accordingly, 
without finding error in the previous action taken by the RO, 
the Board will exercise its discretion to find that the 
evidence is in relative equipoise, and will conclude that 
service connection for tinnitus is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral defective hearing is denied.

Service connection for tinnitus is granted.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


